Title: To Benjamin Franklin from Jonathan Williams, Jr., 16 February 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes Feb. 16. 1777.
I have written the inclosed to Mr. Blunt because I thought it my duty so to do. If you don’t think so, please to keep it. The one to Mr. Vaughan does not contain a word of a public nature. Please to forward it.
I have not answer’d Mr. Alexander, because I want your assistance to know how it should be answered. I shall be infinitely obliged if you will favour me with a Line upon the Subject of my private concerns; tell me only what views you think are best for me to have and I am determined to know no Difficulty.

I have removed to another part of the Town far from Mr. Montaudoin, so send this under Covr of Mr. Shweighausser’s Banker. If you will please to direct to me chez lui I shall get my letter, some time sooner. I am in haste most respectfully and affectionately Yours &c.
J Williams
